Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 21, 2022

                                    No. 04-22-00494-CR

                                    Brian Everett DAY,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 18-0279-CR-A
                       Honorable William D. Old III, Judge Presiding


                                      ORDER
        On August 22, 2022, we ordered appellant to provide written proof to this court by
September 1, 2022, that appellant had requested the court reporter to prepare the reporter’s
record. On September 12, 2022, appellant provided such proof and requested that we extend the
deadline for him to file his proof. We GRANT appellant’s request and deem appellant’s proof
timely filed. The reporter’s record is due on October 12, 2022.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court